** CATTLE — RUNNING AT LARGE — LOOSE ** IS THERE ANY CRIMINAL PENALTY FOR PERMITTING CATTLE TO RUN AT LARGE IN OKLAHOMA? THERE IS NO CRIMINAL STATUTE PRESENTLY IN EFFECT (1966) PROVIDING ANY CRIMINAL PENALTY FOR PERMITTING CATTLE TO RUN AT LARGE. 4 Ohio St. 98 [4-98] (1965) DOES PROVIDE FOR RECOVERY FOR CIVIL DAMAGES AGAINST THE OWNER OF DOMESTIC ANIMALS WHO ALLOW SUCH ANIMALS TO TRESPASS UPON THE LANDS OF ANOTHER.  (LIVESTOCK, DESTRUCTION OF PROPERTY) CITE: 4 Ohio St. 98 [4-98] (W. J. MONROE) FILENAME: m0011492 EDWIN CARMAN COUNTY ATTORNEY ATTORNEY GENERAL OF OKLAHOMA OPINION MARCH 10, 1966 OPINION — AG — THERE IS NO GENERAL STATUTE PRESENTLY IN EFFECT IN OKLAHOMA PROVIDING ANY CRIMINAL PENALTY PERMITTING CATTLE TO RUN AT LARGE. 4 Ohio St. 1961 98 [4-98] DOES PROVIDE THE RECOVERY OF CIVIL DAMAGES AGAINST THE OWNER OF DOMESTIC ANIMALS WHO ALLOWS SUCH ANIMALS TO TRESPASS UPON THE LANDS OF ANOTHER. CITE: 4 Ohio St. 1961 97 [4-97] (W. J. MONROE)